A special meeting of the fund’s shareholders was held on May21, 2010.The results of votes taken among the shareholders on the proposals before them are reported below.Each vote reported represents a single share held on the record date for the meeting. Issue: To approve a new investment advisory agreement between Security Equity Fund and Security Investors, LLC Votes For Against/ Abstentions Total Number ofShares Voted Security Equity Fund – All Cap Value Series Security Equity Fund – Alpha Opportunity Series Security Equity Fund – Large Cap Core Series Security Equity Fund – Global Series Security Equity Fund – Global Institutional Series 0 Security Equity Fund – Mid Cap Value Series Security Equity Fund – Mid Cap Value Institutional Series Security Equity Fund – Large Cap Concentrated Growth Series Security Equity Fund – Small Cap Growth Fund Security Equity Fund – Small Cap Value Fund Issue: To approve a new investment sub-advisory agreement between Security Investors, LLC and Security Global Investors, LLC Votes For Against/ Abstentions Total Number ofShares Voted Security Equity Fund – Alpha Opportunity Series Security Equity Fund – Global Series Security Equity Fund – Global Institutional Series 0
